DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 16, 2022 has been entered. Claims 1-21 remain pending. 
Response to Arguments
Applicant’s arguments, see page 10, filed June 16, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of March 17, 2022 has been withdrawn.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: A method for operating an antenna assembly, comprising: receiving a first command for tuning the antenna assembly to exhibit a resonant response at a first frequency selected from a plurality of different frequencies at which a strip antenna structure of the antenna assembly can be caused to exhibit the resonant response, the strip antenna structure comprising a trace formed on a substrate; responsive to the first command, changing an effective length of the strip antenna structure to automatically transition the antenna assembly to exhibit the resonant response at the first frequency by using a first switch to selectively connect a ground to the strip antenna structure at a first location along an elongated length of the trace; and responsive to the first command, connecting a transceiver to the strip antenna structure at a second location along the elongated length of the trace using a first tank circuit selected from a plurality of tank circuits provided with the antenna assembly; wherein the plurality of tank circuits are respectively associated with the plurality of different frequencies at which the strip antenna structure can be made to exhibit the resonant response, and the first tank circuit is associated with the first frequency at which the strip antenna structure exhibits the resonant response.
Claim 2: The method according to claim 1, wherein the changing of the effective length of the strip antenna further comprises connecting the ground to the strip antenna structure at a third location along the elongated length of the trace by using a second switch associated with a second tank circuit of the plurality of tank circuits provided with the antenna assembly.
Claim 4: The method according to claim 2, further comprising changing of the effective length of the strip antenna to tune the strip antenna structure to exhibit the resonant response at a second frequency lower than the first frequency by disconnecting the ground from the third location along the elongated length of the trace.
Claim 5: The method according to claim 1, further comprising tuning the strip antenna structure to exhibit the resonant response at a second frequency selected from the plurality of different frequencies to which the strip antenna structure is tunable by: further changing the effective length of the strip antenna by using the first switch to disconnecting the ground from the strip antenna structure at the first location along the elongated length of the trace; disconnecting the transceiver from the strip antenna structure at the second location along the elongated length of the trace; connecting the ground to the strip antenna structure at the second location along the elongated length of the trace; and connecting the transceiver to the strip antenna structure at a third location along the elongated length of the trace using a second tank circuit of the plurality of tank circuits.
Claim 6: The method according to claim 5, further comprising changing the effective length of the strip antenna by tuning the strip antenna structure to exhibit the resonant response at a third frequency lower than the second frequency by disconnecting the ground from the strip antenna structure at the second location along the elongated length of the trace.
Claim 11: The method according to claim 2, further comprising connecting the transceiver to the strip antenna structure at a fourth location along the elongated length of the trace so as to simultaneously provide two dipole antennas using a single trace formed on the substrate.
Claim 12: A system, comprising: an antenna assembly comprising: a substrate with a plurality of vias formed therein; a strip antenna structure comprising a trace disposed on a first surface of the substrate; a ground layer disposed on a second opposing surface of the substrate; and a plurality of conductive elements extending through the vias of the substrate so as to be respectively coupled between the trace and a plurality of tank circuits; and a control circuit configured to: receive a first command for tuning the antenna assembly to exhibit a resonant response at a first frequency selected from a plurality of different frequencies teat which the strip antenna structure can be caused to exhibit the resonant response; automatically transition the antenna assembly to exhibit the resonant response at the first frequency by selectively causing the ground layer to be connected to the strip antenna structure at a first location along an elongated length of the trace, responsive to the first command; and cause a transceiver to be connected to the strip antenna structure at a second location along the elongated length of the trace via a first tank circuit selected from the plurality of tank circuits, responsive to the first command; wherein the plurality of tank circuits are respectively associated with the plurality of different frequencies teat which the strip antenna structure can be caused to exhibit the resonant response, and the first tank circuit is associated with the first frequency a which the strip antenna structure can be caused to exhibit the resonant response .
Claim 13: The system according to claim 12, wherein the control circuit is further configured to cause the ground layer to be connected to the strip antenna structure at a third location along the elongated length of the trace via a second tank circuit of the plurality of tank circuits.
Claim 15: The system according to claim 13, wherein the controller is further configured to tune the strip antenna structure to exhibit the resonant response at a second frequency lower than the first frequency by causing the ground layer to be disconnected from the third location along the elongated length of the trace.
Claim 16: The system according to claim 12, the controller is further configured to tune the strip antenna structure to exhibit the resonant response at a second frequency selected from the plurality of different frequencies teat which the strip antenna structure can be caused to exhibit the resonant response  by causing: the ground layer to be disconnected from the strip antenna structure at the first location along the elongated length of the trace; the transceiver to be disconnected from the strip antenna structure at the second location along the elongated length of the trace; 5 135112923.1Application No.: 17/069,528Docket No.: GCSD-3137(075449.00805) Amendment dated: June 16, 2022 Reply to Advisor Action dated May 9, 2022 the ground layer to be connected to the strip antenna structure at the second location along the elongated length of the trace; and the transceiver to be connected to the strip antenna structure at a third location along the elongated length of the trace using a second tank circuit of the plurality of tank circuits.
Claim 17: The system according to claim 16, wherein the controller is further configured to tune the strip antenna structure to exhibit the resonant response at a third frequency lower than the second frequency by causing the ground layer to be disconnected from the strip antenna structure at the second location along the elongated length of the trace.
Claim 21: The system according to claim 13, wherein the controller is further configured to cause the transceiver to be connected to the strip antenna structure at a fourth location along  the elongated length of the trace so as to simultaneously provide two dipole antennas using a single trace formed on the substrate.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation " responsive to the first command, changing an effective length of the strip antenna structure to automatically transitioning the antenna assembly to exhibit the resonant response at the first frequency by using a first switch" in claim 1 is not found in the prior art of record. A similar recitation is found in each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845